Citation Nr: 0802649	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent from March 24, 
2005 to April, 4, 2006; and in excess of 70 percent beginning 
April 5, 2006. 

2.  Entitlement to an effective date earlier than March 24, 
2005 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  He received the combat infantryman badge in connection 
with his service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Cleveland, Ohio regional office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, evaluated as 30 percent disabling, effective March 24, 
2005.

An October 2006 rating decision of the Cleveland RO increased 
the evaluation for PTSD to 70 percent, effective April 5, 
2006.  

In December 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  For the period from March 24 to December 26, 2005 PTSD 
resulted in deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood; he was 
employed and maintained a relationship with his spouse. 

2.  The veteran was in receipt of a temporary total rating 
for hospitalization from December 27, 2005 to February 28, 
2006; since March 1, 2006 PTSD has resulted in symptoms 
approximating total social and occupational impairment.

3.  The earliest document in the claims file that may be 
accepted as a claim for service connection for PTSD is a 
signed VA form 21-4138 which is date-stamped as having been 
received by the RO on March 24, 2005. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD 
were met from March 24 to December 26, 2005.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for 100 percent schedular rating for PTSD 
have been met since March 1, 2006.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411.

3.  The criteria for an effective date prior to March 24, 
2005 for PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The court's have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issues in this appeal arise from the 
veteran's disagreement with the effective date and rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

At his hearing, the veteran reported that he was currently in 
receipt of Social Security disability benefits.  VA generally 
has a duty to obtain Social Security decisions and the 
medical records relied upon in making those decisions.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The 
Board is granting a 100 percent rating for PTSD effective 
prior to the date the veteran reported he last worked.  The 
Social Security records are therefore, not required to 
substantiate the veteran's claim.

I.  Entitlement to higher initial ratings for PTSD.

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  
A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Factual Background 

In November 2004 the veteran presented to the Northampton VA 
Medical Center (VAMC).  The diagnosis was chronic PTSD.  The 
veteran also had severe, enduring combat residuals, prior 
alcohol abuse and family issues.  A Global Assessment 
Functioning (GAF) score of 40 was reported.

In February 2005 the veteran was admitted to the VAMC for a 
six-week Phase I inpatient PTSD program.  The veteran 
reported recurrent thoughts and dreams of his combat 
experiences, flashbacks, emotional and physiologic reactivity 
to cues that reminded him of events, avoidant behavior, 
emotional numbing and distancing and hypervigilance.  A GAF 
of 40 was reported.  He was discharged later in February 2005 
for hospitalization at another facility.  He was considered 
unemployable.

The veteran was hospitalized at a VAMC from February 2005 to 
March 22, 2005.  The treating doctor noted that the veteran 
had used a workaholic, alcoholic adaptation to manage his 
PTSD.   It was difficult for the veteran to engage in the 
group as he had built so many avoidant strategies to manage 
stress and anxiety in his life.  At discharge the veteran was 
considered to be employable.  A GAF of 40 was reported.

In September 2005, the veteran underwent a VA examination for 
PTSD.  The examiner noted that the veteran was currently 
working at the Department of Public Works in the water 
department.  While his job responsibilities allowed him to 
work alone, he reported difficulty in getting along with 
people and being easily irritable.  He also reported spending 
most of his time at home in attempts to stay busy.  

On examination, the veteran had markedly diminished interest 
in participation in significant activities, feeling of 
detachment from others, periods of irritability or outward 
anger and difficulty falling or staying asleep.  The 
diagnosis was PTSD.  A GAF of "around 40" was reported. 

The veteran was again hospitalized for treatment for PTSD 
from December 27, 2005 to February 7, 2006.  On admission he 
was noted to remain employed as a water service technician 
and to live with his wife.  The veteran was considered 
employable, although he was given a GAF of 40, and expressed 
his intention to retire on April 1, 2006.  He was quoted as 
saying "I just can't do the job any more, physically and 
mentally."

In July 2006 the veteran underwent another VA examination for 
PTSD.  The veteran reported that he was not able to hold 
civilian jobs and his last job was more than a month ago.  
The examiner stated that presently he did not think that the 
veteran was capable of working, unless his PTSD and 
depression got better.  The examiner also noted that the 
veteran did everything at home.  He reported that he did not 
go to a bar or play pool as he used to in the past because he 
wanted to keep away from people.

In February 2007 the veteran presented to the VAMC.  The 
diagnosis was PTSD.  A GAF of 38 was reported.

At his December 2007 hearing, the veteran testified that in 
July 2006 he could not take the pressure any more, and walked 
off of his job.  He also stated that he had no relationship 
with his family.

Analysis

The veteran's reported GAF scores have ranged from 38 to 40.  
A GAF score of 40 is indicative of major impairment in 
several areas such as work school family relations, judgment, 
thinking or mood.  These GAF's are at least consistent with 
the criteria for a 70 percent evaluation.

During the period prior to December 27 2005, the veteran 
remained employed and lived with his wife.  The veteran 
experienced significant impairment in work, as shown by his 
reported difficulties with co-workers and his testimony that 
he missed at least two months of work per year.  His ability 
to maintain employment, however, shows that PTSD did not 
cause total occupational employment prior to December 27, 
2005.  Hence the criteria for a 100 percent rating were not 
met or approximated.

The record contains evidence that the veteran stopped working 
on April 1, sometime in June, or in July 2006.  The record 
suggests that the veteran was not successfully maintaining 
employment at any time after the commencement of his December 
2005 hospitalization, regardless of the precise date when he 
actually resigned from employment.  While he has continued to 
reside with his wife, he has testified to having essentially 
no other social contacts.

Given his inability to maintain employment and his nearly 
total social impairment, the Board concludes that his 
disability has approximated the criteria for a 100 percent 
rating since December 27, 2005.  As noted earlier he was 
awarded a temporary 100 percent rating from December 27, 2005 
to February 29, 2005.  The criteria for a 100 percent rating 
have been met since the expiration of the temporary total 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2007).  A 100 percent rating is granted effective from that 
date. 

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.

The regulation does not define "marked" interference and 
there is no other legal authority defining the term as it is 
used in 38 C.F.R. § 3.321(b).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.").  38 C.F.R. § 4.1 
(2007) 

In Social Security law, the term has been described as a 
degree of limitation that is such as to seriously interfere 
with the ability to function independently, appropriately and 
effectively.  Cruse v. U.S. Dept. of Health & Human Services, 
49 F.3d 614, 617 (10th Cir. 1995) (discussing the term 
"marked" in the context of Social Security benefits) (20 
C.F.R. § 404.1520a(b)).

Under current Social Security regulations, an individual has 
a "marked" limitation when the impairment "interferes 
seriously with [the] ability to independently initiate, 
sustain, or complete activities." 20 C.F.R. § 
416.926a(e)(2)(i). "'Marked' limitation ... means a 
limitation that is 'more than moderate' but 'less than 
extreme." Id. ' 

The 70 percent rating is intended to compensate for a severe 
impairment as well as significant time lost from work 
consistent with that level of impairment.  38 C.F.R. § 4.1; 
see 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007) 
(providing a 50 percent rating for disability that results in 
"severe" economic impairment); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (providing a 70 percent rating 
under former rating criteria when PTSD was manifested by 
severe social and industrial inadaptability).

Inasmuch as the veteran was successfully maintaining 
employment prior to December 27, 2005, and is in receipt of a 
70 percent rating during that period, marked interference 
with employment beyond that contemplated by the schedular 
rating is not shown.  The veteran underwent no periods of 
hospitalization from March 24, 2005 to December 26, 2005.  
Frequent hospitalization was not demonstrated.

Accordingly, referral for consideration of an extraschedular 
rating is not warranted.

II.  Entitlement to an effective date earlier than March 24, 
2005 for the grant of service connection for PTSD.

Analysis

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155. 

In the present case, the earliest documents that can be 
construed as a claim for service connection for PTSD are the 
photocopied pages of a VA Form 10-0114a (Personal History 
Questionnaire) dated August 25, 2004, the veteran's VA Form 
21-526, Veteran's Application for Compensation and Pension 
which is dated August 25, 2004 and the photocopy of the 
veteran's signed VA Form 21-4138, date-stamped as having been 
received by the RO on March 24, 2005.

The veteran argues that he, with the assistance of his 
veterans' service organization, filed a claim for service 
connection for PTSD on August 25, 2004 as a VA Form 21-526, 
Veteran's Application for Compensation and Pension was signed 
on this date.  Additionally, in his VA Form 21-4138, which 
was received by the RO on March 24, 2005 and then again on 
March 30, 2005, the veteran refers to his original claim for 
service connection for PTSD that he filed with VA in August 
2004.  

As noted above, the effective date is controlled by the date 
VA received the claim, and not the date the claim may have 
been signed. 

While the veteran's VA Form 10-0114a (Personal History 
Questionnaire) and VA Form 21-526, (Veteran's Application for 
Compensation and Pension) both signed on August 25, 2004, the 
record shows these were not received until March 24, 2005.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be 
presumed that the Secretary and the Board properly discharged 
their official duties by properly handling claims submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

There is no "clear evidence to the contrary" in this case, 
and it is presumed that VA date stamped the veteran's claim 
when it was received.  

The Appointment of Veterans Service Organization as 
Claimant's Representative, VA Form 21-22, actually provides 
evidence against a finding that a claim was received prior to 
March 24, 2005.  The form lists the date of appointment of 
representative as March 23, 2005, but the veteran signed and 
dated the form August 25, 2004.  The form was date stamped as 
being received at the RO on March 24, 2005.

The record establishes that the veteran completed a VA Form 
10-0114a (Personal History Questionnaire) and VA Form 21-526, 
(Veteran's Application for Compensation and Pension) dated on 
August 25, 2004, but they do not establish that the documents 
were received at VA at that time.  

There is no record of any document which could constitute a 
claim-formal or informal-having been received at the RO prior 
to March 24, 2005.  The earliest effective date that can be 
granted for the service connection for PTSD is the date of 
receipt of claim, March 24, 2005, and no earlier, may be 
granted.

VA medical records dated in November 2004 reflect that the 
veteran reported for PTSD counseling as early as November 
2004.  Medical record cannot constitute a claim for service 
connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. 
Cir. 2006); Lalonde v. West, 12 Vet. App. 377, 382 (1999); 
cf. 38 C.F.R. § 3.157 (2007).   

Therefore, the preponderance of the evidence is against 
granting an effective date earlier than March 24, 2005, for 
the grant of service connection for PTSD.  


ORDER

An initial rating of 70 percent is granted for PTSD from 
March 24, 2005 to December 26, 2005.

An initial rating of 100 percent is granted for PTSD, 
effective March 1, 2006. 

Entitlement to an effective date earlier than March 24, 2005 
for the grant of service connection for PTSD is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


